Argued October 14, 1924.
The assignments of error violate several of the rules of this court in substantial respects. We have, however, gone into the record, which we also notice is not printed in accordance with our rules, and find that in a jury trial plaintiff had a verdict for $69.44; that subsequently, on appropriate motion, the court entered judgment in favor of the plaintiff for $416.66, pursuant to Moffitt v. U.S. Shipping Board E.F. Corp., 80 Pa. Super. 81, and Max v. U.S. Shipping Board E.F. Corp., 80 Pa. Super. 86, cases in which this court considered the same rules concerning employees' leave with pay, involved in this case.
For violation of our rules and pursuant to Rule 57, the appeal is quashed.